Citation Nr: 1130416	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  04-11 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for head trauma residuals, to include headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from June 1974 to October 1975. 

This matter comes to the Board of Veterans' Appeals (Board) from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In April 2005 a Board hearing was held; the transcript is of record. 

In April 2006 the Board remanded the claim for additional development.  

In October 2009 the Board again remanded the claim for additional development.  The remand order was not complied with and therefore the claim must be remanded again.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2009 the Board remanded the claim for further development.  The Board remand instructions included asking the Veteran to submit or sign the proper release forms for VA to obtain the CT and MRI scans taken of his head in December 1998 at the Saint Rose Diagnostic Imaging Center in California.  

In December 2009 the VA sent a letter to the Veteran informing him that his claim for service connection for a mental disorder was being worked on and he should complete a Form 21-4142 for treatment from the Saint Rose Diagnostic Imaging Center.  That claim had actually been granted in the October 2009 Board decision, and the VA's request for additional information for that claim, rather than the claim at issue, is confusing. 

In a February 2011 letter the VA informed the Veteran that they were required to send a revised letter of record but that "There is no need to respond, but please read the entire letter." (Bold and italics in original)  However the body of the letter states that "we are waiting for your response to this letter."  And that he should complete and return a Form 21-4142 for CT and MRI scans from the Saint Rose Diagnostic Imaging Center in December 1988.  This letter is also confusing and unclear as to whether a response is required or not.  Furthermore the records requested were for the wrong year. 

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Failure of the Board to ensure compliance is error as a matter of law.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).   An additional remand to ensure the Veteran understands what is being asked of him, is required. 

In January 2010 a VA examination was conducted.  The VA examiner stated that he was unable to supply the requested opinion without resort to speculation, but did not explain why.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  It cannot be determined whether the question of a nexus cannot be resolved in light of current medical knowledge, or if the examiner merely lacks the background and training required to render the opinion.  This renders the examination report inadequate.  As such, a remand for clarification is required. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notice and ask him to submit or sign the proper release forms for VA to obtain the CT and MRI scans taken of his head in December 1998 at the Saint Rose Diagnostic Imaging Center in California as that information pertains to his claim for service connection for head trauma residuals, to include headaches.   

2. Send the claims file to the VA examiner and request that the following opinion be provided.  If the opinion cannot be provided without further examination, schedule an additional examination.  

The examiner is to opine as to whether it is at least as likely as not the Veteran's headaches incurred in or were aggravated by service, to include due to the in service head trauma. 

A complete rationale for the opinion expressed must be included in the examination report.

If the requested opinion cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. After the above is completed, readjudicate the Veteran's claim for service connection for head trauma residuals, to include headaches.  If the decision remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and give them an appropriate time to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


